 A.W. THOMPSON, INC.A.W. Thompson,Inc.andLocal 826, InternationalUnion of Operating Engineers,AFL-CIO. Case16-CA-3683June 30, 1970DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn March 18,1970, TrialExaminer Morton D.Friedman issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,Respondent filed timely excep-tions, and a brief in support thereof,to the TrialExaminer'sDecision.The General Counsel filed abrief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,as amended,the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions and brief,and the entire record in the case,and herebyadopts the findings, conclusions,'and recommenda-tions.The Trial Examiner in his Decision expresses the following conclusionon July 13,without consultationwiththe Unionsor a written contractthe Respondent put the 20-cent across-the-board wage increase in effect "(Emphasis Supplied)The Respondent in its exceptions contends that thisconclusion of the Trial Examiner is erroneousWe do not agree TheRespondent's reliance upon the fact that on July 11, Howell in a letter toRespondent stated the Union would not object"to your(Thompson)putting the increase into effect" is misplaced As Howell testified,after twoprevious requests to include the increase in a written agreement he agreedto the increase only after he was convinced that the Respondent had no in-tention of entering into an agreementThe record discloses that the parties on June 20,1969, had come to fullagreement as to a 20-cent across-the-hoard increase,however, the Respon-dent refused to incorporate such increase in a written agreement asrequested by the Union It is also clear,as found by the Trial Examiner, thatthe Respondent had no intention of signing an agreement with the UnionThompson,on or about July 13, came to Rig#10 and told the employeesthat he would like to give the employees a pay increase but the Unionwouldn't let him without signing a contract and he didn'twant to sign oneFurther, he stated that he was going to go ahead and put a wage increaseinto effect this date At the same time he mentioned to the rig crew thatpetitions were being circulated for a union election(decertification) andoffered his help He also reiterated that he was not going to sign a contractwith the Union Thus, in our opinion, the Respondent's whole course of ac-tion, as set forth by the Trial Examiner in his Decision,is indicative of thefact that it intended to and did place this wage increase in effect upon itsown intitativeORDER119Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent,A.W. Thompson, Inc.,Midland and Odessa,Texas, its officers,agents,successors,and assigns,shall take the action setforthintheTrialExaminer'sRecommendedOrder.''For the purposes of proper continuity the Trial Examiner's Recom-mended Order is amended by transposing paragraphs(c) and (d) and bytransposing the 3d and 4th paragraphs of the Appendix(Notice to Em-ployees)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN,Trial Examiner: Upon anoriginalcharge and first and second amendedcharges filed on August 1, 1969, August 8, 1969,and September 8, 1969, respectively,by Local 826,InternationalUnionofOperatingEngineers,AFL-CIO,herein called the Union,the RegionalDirector for Region 16 of the National Labor Rela-tions Board, herein called the Board,issued a com-plaint on September 10, 1969,on behalf of theGeneralCounsel of the Board against A. W.Thompson,Inc., herein called the Respondent orthe Company,alleging violations of Section 8(a)(1)and (5)of the NationalLaborRelations Act, asamended(29U.S.C. Sec.151,et seq.),hereincalled the Act.In its duly filed answer to the com-plaint the Respondent,while admitting certain al-legations of the complaint,denied the commissionof any unfair labor practices.Pursuant to notice the hearing in this case washeld before me in Midland and Odessa,Texas, onOctober 7,8,9, and 10, 1969.All parties wererepresented and were afforded full opportunity tobe heard,'to introduce relevant evidence, topresent oral argument,and to file briefs.Oral argu-ment was waived. Briefs were filed by counsel forthe General Counsel,the Respondent,and the In-tervenors.Upon consideration of the entire record,including the briefs of the parties, and upon my ob-servation of each of the witnesses as they appearedbefore me,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Texas corporation,with itsprincipalofficeand place of business in the city of'At the hearing a number of employees were allowed to intervenethrough counsel on the basis of their interest in the outcome of this deci-sion and upon their allegation that they no longer wanted the Union torepresent them Permission was granted for the intervention184 NLRB No. 14 120DECISIONSOF NATIONALLABOR RELATIONS BOARDMidland, Texas, and a yard office in the city ofOdessa, Texas, is engaged in the contract drillingbusiness in various counties in the State of Texasand Lea County in the State of New Mexico. Dur-ing the year immediately preceding the issuance ofthe complaint herein, a representative period, theRespondent performed services valued in excess of$50,000 for customers located outside the State ofTexas.Ifind and conclude that the Respondent is anemployerengaged incommerce within themeaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background andIssuesPursuant to a stipulation for certification uponconsent election, an election was held on August 2,1966, among the Respondent's employees whowere engaged at the Respondent's oil drilling rigs inwest Texas and New Mexico and Respondent's em-ployees engagedin itsyard in Odessa, Texas, essen-tially a production and maintenance unit. A majori-ty of the employees voted for the Union and on Au-gust 10, 1966, the Union was certified by the Boardascollective-bargainingrepresentativeof theaforesaid employees.Thereafter, following bargaining,the Respondentand the Union entered into a bargaining agreementdated November 16, 1967. By letter dated June 3,1968, the Union notified the Respondent of its in-tention to amend the agreement and asked foravailable dates for negotiating. Ninety days afterthis letter,in accordance with contract provisionsproviding therefor,the bargaining agreement ter-minated.Thereafter, between July 24, 1968, and July 1,1969, both dates inclusive,the parties met fornegotiating only about 10 times.Some of themeetings were fruitful,some were not. At the lastmeeting,held July 1, 1969, as hereinafter set forthin greater detail,the parties were in agreement onvirtually all items but with some minor exceptions.However,when the Respondent's representativesrefused to execute a new agreement then and there,the Union's chief negotiator,Business Representa-tive Kenneth Howell walked out and 2 days later,on July 3,1969, held a strike vote meeting amongRespondent'semployees.Thereafter,on variousdates in July,many of the employees signed peti-tions declaring that they no longer desired to berepresented by the Union and, at about the sametime, Frank L. Thompson, the Respondent's pres-ident, visited almost all of the rigs in the field andtheOdessa yard,informally talking to the menabout the affairs of the Respondent. After UnionBusinessRepresentativeHowell tried to resumenegotiations,the Respondent instituted a wage in-crease it had offered at the July 1 meeting and, byletter dated July 25, 1969, informed the Union thatitno longer recognized the Union on the allegedground that it had evidence the Union no longerrepresentedRespondent's employees. Thereafter,both the Respondent and some of the employeesfiledpetitions for decertification of the Union,which petitions were dismissed upon the filing bythe Union of the charges upon which the complaintherein is based.The complaint alleges, in substance, and theGeneralCounsel contends, that in PresidentThompson's July 1969 talks to the employees at therigs,Thompson urged the employees to sign thepetitions and that other supervisors of the Respon-dent did likewise and that in his talks at some of therigs,Thompson also told the assembled employeesthat Respondent was not going to sign a bargainingagreement with the Union. The General Counsel al-legesthat this conduct was violative of Section8(a)(1) of the Act.Additionally, the complaint alleges that theRespondent refused to bargain in good faith withthe Union in that it refused to meet at reasonabletimes for the purpose of bargaining; that Respon-dent insisted it needed more time to consider thewage and bumping procedure provisions in theUnion's proposal when, in fact, it had no intentionof signing an agreement and was using the time toattempt to dissipate the Union's majority and thatRespondent finally unlawfully refused to meet withand continue recognizing the Union upon the pur-portedevidence that the Union no longerrepresented a majority of Respondent's employeesat the time and under the circumstances set forth.The Respondent denied all of these allegationsand contentions maintaining that the Respondenthad a good-faith doubt as to the Union's majoritystatus.Additionally, as a separate and distinct affir-mative defense the Respondent alleges that, in anyevent,itwas and is under no duty to bargain withtheUnion because the Union does not, in fact,represent a majority of the Respondent's em-ployees.B.The Facts1.The negotiations and failure to meet with theUnionAlthough at the hearing many items which werediscussed at the various bargaining sessions weretestified to, it would unduly lengthen this Decisionto set forth all of these matters herein. Accordingly,the discussion is confined to those matters whichare in contention.It should be noted,at the outset,that at all of thebargaining meetings held between the parties, theRespondent was represented by Frank L. Thomp- A.W. THOMPSON,INC.121son, Respondent's president, and Risher M. Thorn-ton, one of the members of the law firm represent-ing the Respondent. Commencing with the first bar-gaining session held on July 24, 1968, through thebargaining session of October 4, 1968, the Unionwas represented by Frank Parker, then businessmanager of the Union. Parker was the predecessor-negotiator to Kenneth Howell, the present businessagentof the Union. The Union was alsorepresented at the various bargaining sessions byvarious employee-members.There is little in the record to reveal what oc-curred at those bargaining sessions held from July24, 1968, to October 4, 1968. However there aretwo items of significance which were brought out atthe hearing. First, Thornton testified that at theSeptember 10, 1968, meeting the Respondent vo-iced its disapproval of the bumping procedures ofthe expired contract and of the Union's proposal.According to Thornton the bumping procedure wasnot agreed on at that meeting and the matter wasnot disposed of at that time Of equal significance isa letter written August 20, 1968, by Frank Parker,as business manager of the Union, to Risher M.Thornton, as attorney for the Respondent, whichpartially reads:Itake this method to advice [sic] you that inthe future I will expect to meet on a moreregular basis for these negotiations than wehave met in the past. I feel that one two hourmeeting in the past two months has not been inthe best interests of the people I represent.Therefore, in the future I will request that wemeet in negotiations on a much more frequentbasis.Thereafter, the parties met on September 10 and16 and October 4, 1968. On December 10, 1968,the first meeting took place at which Howell actedas the chief spokesman for the Union. Also attend-ing that December 10 session was a representativeof the Federal Mediation and Conciliation Servicewho was called in because up to that point, at least,nothinghad been agreed upon between theRespondent and the Union. At that session Thomp-son, for the Respondent, announced that he hadgiven the drillers, who were supervisors on thedrilling rigs, a 12-cent-a-mile allowance for operat-ing their cars to and from their homes to the rigs.Howell immediately objected to this on the groundthat the same allowance should have been given tothe roughnecks (the term used to designate therank-and-file employees on the rigs). Howell alsocomplained that this allowance, since it affected theroughnecks, should not have been given by theRespondent without consultation with the Union.'Among the items discussed at the December 10,1968, meeting was the question of wages. At thattime, the Union was requesting a 40-cent-per-hourwage rate increase, among other things. However,the Respondent at the end of that meeting declinedto offer any wage increase whatsoever. Other mat-ters were discussed but nothing was actually agreedupon.At the end of the session the companynegotiators, Thornton and Thompson, agreed withHowell to meet for another bargaining session onJanuary 8, 1969, in Thornton's office.'However, on the day before the January 8scheduledmeeting,Thornton's secretary calledHowell and advised Howell that Thornton was notavailable tomeet with Howell and the othersbecause Thornton was in Alaska. The secretary andHowell arranged a new meeting date for January15, 1969. However, on January 14, Thornton'ssecretary again called Howell and notified him thatThornton was again unavailable to meet because hewas still in Alaska. Finally Howell and Thornton'ssecretary agreed on a meeting date after Thorntonwas to return from Alaska. This date was February12 and that meeting was held.Again the representative of the Federal Media-tion Service was present. The meeting started withHowell presenting Thornton, Thompson, and theMediation Representative a copy of a proposedunion contract. Among other things, this contractcalled for a wage rate increase of 50 cents per hourfor the employees and it also contained the samebumping and seniority clauses which had been partof the previously expired bargaining agreementbetween the parties.Thompson rejected theUnion's request for a 50-cent-per-hour wage in-crease and gave as his reason therefor that he wasin line with what his competitors were paying. Atthe end of the meeting, or sometime toward the endof the meeting, Howell requested of Thompson thatthe Respondent present a counterproposal to theUnion proposal at the next meeting.Before the meeting ended, the parties agreed tomeet on March 5, 1969. However, the March 5meeting was canceled by the Federal MediationService due to the inability of their representativeto attend. The parties then firmly agreed to meet onMarch 13, 1969. However, this meeting was alsocanceled by the Respondent attorney's secretarycalling Howell and telling him that Thornton wasunavailable. It was stipulated at the hearing thatThornton was in Dallas, Texas, on March 13. Anew date was set for March 18.The March 18 meeting was held as scheduled. Atthe meeting the Company presented the Union withits counterproposal. The parties went through thecounterproposal item by item and checked theitems with the Union's proposal to see what theCompany wanted to change or would not agree to.According to Howell, this was the first meeting heattended at which the bumping procedures werementioned. In the Respondent's counterproposalthe only comments which were made with regard tothe bumping procedures, articles V. 1 and 2 of the'Thisitem is mentioned solely as background and no unfair labor prat-'All of the bargaining sessions that Howell attended took place intice is based thereonThornton's office 122DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's proposal,were suggestions by the Respon-dent to make some grammatical corrections. TheUnion acceded to this request.According toHowell, the Respondent's representatives at thatmeeting made no further reference to the bumpingprocedures as set forth in the Union's proposal. Ac-cording to the testimony of both Thompson andThornton,however, the Respondent's representa-tivesmade it clear that the Respondent did notwant to go along with the bumping procedures and,indeed,wanted to see this section of the contracteliminated completely.However,with regard toRespondent witnesses'testimony as to this matter, Ifind that Thompson was very vague as to dates andthat Thornton at first stated that Thompson was theone who stated that he opposed the bumpingprocedure and then changed his testimony to statethat perhaps it was Thornton,himself.Neither ofthem appeared to be certain as to whether or notthe bumping procedure was discussed at that meet-ing aside from their mere assertion that it wasdiscussed.From my observation of the witnesses,the manner in which they testified,and the fact thatHowell appeared to have a clear recollection ofwhat occurred at the meetings,Icredit the versionof Howell.Accordingly,Ifind and conclude thatthe bumping procedure was not mentioned at theMarch 18 meeting except for what was contained inthe Respondent's counterproposal to make gram-matical changes in the Union's proposal.Nor do Icredit Thornton's testimony to the effect that thereason that a more definitive counterproposal onthebumping procedure was not included wasbecause of Thornton's inadvertent neglect to do so.This counterproposal starts off with the paragraphwhich reads"The following changes are proposedin the contract submitted by Local 826 on February12, 1969"and then lists the changes that itproposes.Icannot conclude that an attorney ofThornton's apparent ability and experience wouldhave written into the counterproposal proposedgrammaticalchangesand inadvertentlyhaveomitted the most important part that he contendedhe wanted to include;namely, that the Respondentdid not choose to have any bumping procedures inthe agreement at all.At the March 18 meeting there was also adetailed discussion concerning wages. Thompsonrepeated that he was already equal to many of hiscompetitors and felt that his employees were beingpaid close to what his competitors were paying. Hesaid also that the 12 cents per mile which he waspaying the drillers for transportation was costinghim a great deal already.It should be noted at thispoint that the drillers were furnishing transporta-tion for the other employees on the rigs.Thompsondid admit,however,in comparing what he was pay-ing with some of his competitors,that perhaps hewas $150 a week cheaper per rig in total.Howellthen started to figure what the $150 a week wouldamount to in hourly wages and the Union modifieditsdemands at that point.Howell told Thompsonthat the latter could give 20 cents per hour acrossthe board and that would come to only $156 aweek per rig.Howell said that Thompson couldgive this and would still be competitive.Thus, theUnion had come down 30 cents per hour in thiswage demand.Nevertheless,although Thompsondid not turn down the offer he said he would haveto go back to his people and figure out whether hecould giveit.Atthe end of the meeting no specificdate was set for the next meeting but sometime be-fore April 8 Howell called Thornton and asked fora meeting date and Thornton gave him the date ofApril 8.The April 8 meeting did take place as scheduled.The session began with Howell asking Thompsonwhat the latter had come up with on the Union'sdemand for the 20-cent-an-hour across-the-boardwage increase.Again, Thompson came up withcomparisons with what he paid and what his com-petitors were paying.Theytalked at great lengthabout what the other contractors were paying andhow much Thompson was under the other contrac-tors in his wages.Thompson said that the cost oftransportation was as much as $50 or $60 per dayper rig and that some of the companies for whomhe was drilling were reimbursing him for this butsome were not. Then Thompson stated that he hadless rigs running at that time than he had had since1956. Howell admitted that he knew Thompson'srigs were running at a minimum and that about halfof them were not running at all. Accordingly, be-fore the meeting broke up, Thompson said that hewould not give any wage increase.Howell coun-teredwith the fact that he knew that many ofThompson's rigs were down and that this was not agood time to be negotiating wages and that he un-derstood Thompson's business.Howell added thathe would contact Thompson again for furthernegotiations when Thompson's rigs were runningagain.Thornton stated two or three times duringthe course of the meeting that it looked as thoughthey were at an impasse.However,Howell toldThornton that they had not reached an impasse andthey still had a lot to talk about. Thus, the April 8meeting broke up without any date being set for thenextmeeting.Itshould be noted that althoughother matters were discussed in addition to wages,nothingwasmentionedabout the bumpingprocedures.Sometime thereafter Howell called Thornton anda meeting was arranged for June 4, 1969.However,the June 4 meeting was not held.On the day beforethemeeting was scheduled, at approximately 5p.m., Thornton's secretary called Howell and ex-plained that Thornton was not available to meetand canceled the meeting.She explained thatThornton was in Alaska. However,at the hearing itwas stipulated that Thornton was in San Franciscoon June 3 and 4 and he did not return until June 7.According to Thornton, this was a necessary busi-ness trip.At the time that Thornton's secretary can-celed the meeting scheduled for June 4, she stated A.W. THOMPSON, INC.that Thornton would be available on June 10 andsuggested that they meet on that date.Howellagreed.However the meeting was not held on June10.At about 9:30 of the morning of that dayThornton's secretary again called Howell and saidthat Thornton was not available.Itwas stipulatedon the record that Thornton had to remain in SanFrancisco until June11.All thesecretary toldHowell,however,was that Thornton was out oftown.During that phone conversation Thornton'ssecretary suggested that they hold the meeting onJune 17 because Thornton would definitely be backat that time.The June 17 meeting was held as scheduled. Atthe beginning of the meeting Thornton stated thathe had been in Alaska.Howell asked if Thorntonwould be available and Howell complained aboutthe infrequencies of the meetings.Thornton saidthat he had to be away and that he had hoped thathis business had been taken care of.Then Howellasked the Respondent's representatives if they wereready to give the wage increase.Thompson begantalking once again about the average cost of trans-portation for the rigs.With that Howell toldThompson that he knew that the Respondent's rigswere almost all running again and that was thereason they were back there and that he had askedfor a negotiation date.Thompson admitted thatmost of the rigs were running and that business hadpicked up considerably since the last time they hadmet. At this meeting Howell informed Thompsonthat some of the other drilling contractors hadgiven their motor men and derrick men an adjust-ment in wages and Howell asked Thompson if thelatter would give motor men and derrick men a 15-cent adjustment in wages. This adjustment was tocome in the new contract.After all the argumentswere made pro and con with regard to the 15-centadjustment,Thompson said that he would take itback and discuss it with his officers.However,Thompson stated that he was not ready to discussthe 20-cent wage demand of the Union and heasked that they meet the following week because hethought that they would have an answer at thattime.With that Howell said that he thoughtThompson had delayed long enough and that hethought the people were justified in their demandand that he wanted an answer before the followingweek.Howell asked if it would be possible forThompson to give him an answer by June 20because he wanted to incorporate this wage in-crease into the contract in addition to the adjust-ments for the derrick men and the motor men.However Thompson at the meeting did not offeranything more than he was paying his employees atthat time. Thereupon Thornton agreed that Howellshould call Thornton on June 20 sometime duringthe morning,and that he would have an answer forHowell.The bargaining session ended shortly afterthat.The entire session took only about 30 minutesand no mention was made of the bumpingprocedures.123On the morning of June 20 Howell called Thorn-ton.He asked Thornton whether Thompson wasgoing to give the 20-cent wage increase and aftersome further conversation Thornton said they weregoing to give the wage increase and also a few ad-justments,that Thompson was looking at the ad-justments and Thornton said the wage increasewould be a minimum of 20 cents.With that Howellasked when they could get back together andcomplete negotiations for a new working agreementand incorporate the wages in it. Thornton answeredthat they were willing to put the wages into effect atthat time.Howell replied that he did not want that,that he wanted the earliest negotiation date becausehe wanted to incorporate the wage increase in withtheworking agreement inasmuch as the Unionwanted a complete working agreement.With thatThornton answered that he was afraid that Howellwas going to say that.However,they agreed to ameeting date which was to be July 1.On July 1 a meeting was held as arranged. Themeeting began with the parties discussing theproposal and counterproposal item by item. Whenthey came to the bumping procedure,Thorntonpointed out that the proposal contained a comma insection V. 1. This comma had been put after theword"rig" in the second sentence and at the end ofa sentenceinV. 2they had the word"employee"which should have been plural, "employees."In thethird sentenceof V. 2there should have been aperiod after the words-14 days."Howell and theUnion agreed to these changes. Thus the changesand the bumping procedures were completelydisposed of before wages were discussed.When thediscussion began with regard to wages Thompsonpresented a list of proposed wages that he wantedto put into effect for the various classifications ofthe employees.During the discussion the Unionmodified its position and asked that Thompson givethe motor men and derrick men each a 6-cent dif-ferentialover the other employees.This was areduction of considerable amount.Thompson didnot agree to it at that moment. Then Thompson of-fered to grant the wage increases to the employeesbut never offered to incorporate the increases inthe contract.Then the discussion went back to the6-cent adjustment which the Union asked instead ofits15-cent adjustment for the derrick men andmotor men. Thompson countered with "I'll tell you,let's look at our bumping procedure,our article onbumping procedure."At that point nothing wasdone about Thompson's suggestion and the Unionagreed to drop a number of its other demands.Thus, for example,the Union agreed to drop timeand a half after 8 hours in any 24-hour shift. TheUnion also dropped its demand for a 2-week vaca-tion after 1 year of service.Italso dropped its de-mand that the bargaining employees be paid 12cents a mile to and from their homes to the rigs.Thus,at about this point in the meeting theparties were in agreement on virtually everything,but Thompson had not yet agreed to incorporate 124DECISIONSOF NATIONALLABOR RELATIONS BOARDthe wage increases into the agreement and he wentback to the bumping procedure provisions. Thomp-son said that he wanted to look at the bumpingprocedures and the 14-day recall provisions of theproposed contract. Howell then asked him whatthey wanted to talk about that item for becausethey had already agreed to it. Thompson answeredthat they had not agreed on it. Then Howell re-minded Thompson that the Respondent had madeno mention of it in its counterproposal and thatthey had never discussed it before. Howell ex-pressed his thought that they had agreement on itand Thompson said that he wanted to look at itagain.Howell asked Thompson if he was havingany trouble with it and Thompson answered "No,not that I know of, but I want to look at it." ThenThompson also stated that article V. 5, a clausewhich required the employer to furnish the list ofemployees at the end of each two-week pay period,was causing him trouble. Howell answered that hethought that sending such a list every 6 months in-stead of every 2 weeks would suffice. Thornton an-swered for Thompson that he did not see that therewould be any trouble in this matter. Again Howellstated that they were not apart on anything. ThenThompson countered that he wanted to take thebumpingprocedureandthesenioritylistprocedures back to his officers. Finally Howell said"All right. Forget the 6 cent adjustment. Will yousign the contract now?" Thompson answered "No,Ican't. I have to take it back to my people. Wehave got to have more time to look at it." To whichHowell countered "Thompson, you've been lookingat that contract since June 4, 1968 and I think youare just stalling for time. I don't think there'sanything [sic] that you will sign a contract."Thompson answered that he needed more timeand that they should meet the next week. He men-tioned the date of July 8. Howell said he wanted tomeet that afternoon and when that met with protestHowell said that he would meet the next day.Thompsonsaidhe couldn't do that and Howellagain askedthat they meet the day after, July 4.Thompson was adamant and said that he wouldnotmeetwithHowell until July 8. Howell toldThompson that that was not going to be satisfacto-ry, that Thompson had stalled and delayed thematter long enough. Howell went on to say that aslong as he felt that there was any justification forthe matter he was going to do whatever he could toforce Thompson to sign a contract. The meetingthereupon ended at about 12:30 p.m.4It should be noted that Howell left the meetingsomewhat angered. His last remark to Thompsonwas "Thompson, I won't call you. You will becalling me." However, it should also be noted thatat the end of the July 1 meeting the bumping4All of the foregoing with regard to the bargaining sessions is taken fromthe testimony of Howell which was not, for the most part, in disagreementwith the testimony of any of the Respondent's witnesses However,as notedabove, where there was conflict in testimony as to what occurred at theprocedure was the only matter which held theparties apart.This bumping procedure had notbeen mentioned by the Respondent's representa-tives at any time to Howell until the July 1 meetingexcept insofar as the grammatical suggestions weremade in the Respondent's counterproposal sub-mitted March 18.It should be further noted, that at no time duringany of the bargaining sessions or any of thetelephoneconversationsbetweenHowellandThornton's office or between Howell and Thorntonor Thompson was Howell ever told that it would beagreeable to Thornton to have Brooks Harman,Thornton's law partner, negotiate in Thornton'splace at any time if Thornton was not available.5The July 1 bargaining session was the last meet-ing held with regard to negotiating the contractbetween the parties.It is also of some significance that at no timefrom December 11, 1968, to July 1, 1969, was anymeeting initiated at the request of any Respondentrepresentative.2.ThePostnegotiation EventsAfter Howell left the meeting on July 1, he in-structed his Odessa business representative to makecontactwith as many Thompson employees aspossibletocallastrike-votemeeting.Suchmeetings were held at Odessa and Monahans, Tex-as,on July 3. Strike votes were taken at themeetings and a majority of the employees presentvoted to strike. However, because so few of the em-ployees attended the meetings, Howell did not feelthat it was a representative vote. About 9 o'clockthat night, July 3, Howell called Thornton and toldthe latter that a strike vote had been taken and themajority of the employees present voted to strikebut that it was not a representative vote. Therefore,Howell asked Thornton to tell Thompson that theUnion would take the July 8 meeting date. Thorn-ton answered that Thompson was pretty angry andwas out of town for the weekend and Thorntoncould not contact Thompson. He added that he didnot know whether Thompson would want to meetJuly 8, that Thompson might have made other plansand that Howell should call Thornton the followingMonday morning, July 7. On July 7, Howell calledThornton and asked Thornton if the latter hadreached Thompson. Thornton stated that he had,but that Thompson had already made plans andwould not be available to meet July 8. Upon receiv-ing this information, Howell asked Thornton for theearliest possible date when negotiations could becontinued. Thornton gave Howell the date of July29. Howell was not satisfied and told Thornton thathe would like to get together earlier to put thebargaining sessions 1 have credited Howell for the reasons stated'Neither Thornton nor Thompson testified that such a suggestion wasmade to Howell The question was asked Howell on cross-examination ifsuch a suggestion was ever made to him and Howell denied that it was A W. THOMPSON,INC.125raisesinto effect. Thornton informed Howell thattheRespondent had mailed a letter to Howellwhich stated that they desired to put the new raisesinto effect on July 13. Howell answered "no, I willnot agree to that. I want to put the money in withthe whole contract and I think it should be done innegotiations. "Thereafter the Union did receive the letter ofwhich Thornton spoke stating that the Companyproposed to place into effect new pay scales ap-proximating 20 cents per hour per man effectivethe pay period commencing July 13. The letterstated that if the Respondent did not hear from theUnion to the contrary they would assume that theUnion was agreeable to the raises. Howell didanswer giving his consent because he did not wantthe men to lose the opportunity to receive the wagerate increases. Thereafter, the Respondent postedand announced the wage rate increases as stipu-lated in the letter of July 7. After the conversationwith Thornton on July 7, Howell had no furtherpersonal contact with any representative of theRespondent, and for reasons hereinafter set forththere were no further negotiations.6In addition to the information which Thorntonreceived from Howell to the effect that a represen-tativevote had not been taken at the strikemeetings, Theodore J. Toft, administrative assistantto Thompson, testified, without contradiction, thaton July 5, employee Claude A. Johnson came toToft's office and described what took place at thestrike-vote meeting mentioning the number of peo-ple who attended. Johnson told Toft that the votetaken was 21 to 9 in favor of a strike, making atotal of 30 employees who attended. According toToft, at that time there were approximately 154employees in the unit.Toft also had a conversation on July 5 with em-ployee Jerry Singleton, who told Toft, as did em-ployee Johnson, that he did not believe the Unionhad a majority. Singleton stated that not only hebut other men were highly interested and con-cerned and they wanted to know what they coulddo about getting rid of the Union. Toft toldSingleton that the initiative would have to be theirown, that they would have to do it for themselves.Nevertheless, despite this admonition from Toftto the effect that if the men wanted to get rid of theUnion they would have to do it on their own, anddespite Thompson's protestations that he would notinvolve himself in any activity by the employees torid themselves of the Union as their bargainingrepresentative, events began to unfold shortly afterthe July 3 strike vote which indicated the Respon-dent did become involved in an attempt to get ridof the Union.There is no doubt, and all parties concede, thatbetween approximately July 7 and July 17, 1969,petitions to the effect that the employees no longerwished to be represented by the Union were postedand signed at the various rigs and at the Respon-dent's Odessa yard. These petitions were handed tothe Respondent's vice president, Shaffer, and weresent,in turn,to the office of BrooksHarman,Thornton's law partner. A study of these petitionsleads to the conclusion that Toft was correct instating that there were approximately 125 signa-tures on the petitions.Since these petitions were in-troduced into evidence by the General Counselwho did not in any way attack their genuinenessfrom the point of view of the signatures thereon, itcan be concluded that as of that period in July1969 following the strike vote, until the employeesfiled a petition with the Board for decertification, avast majority of the employees of the Respondentindicated that they did not desire to have the Unionrepresent them any longer. However, it is necessaryto examine the manner in which these signatures onthe various petitions were encouraged and solicited.Thus, according to employee Kenneth O. Ham-ric, relief driller on rig 10, on Tuesday, July 8,1969, he had a conversation on the rig floor withtool pusher Buck Kruse, an admitted supervisor.Kruse handed Hamric a document which in the firstparagraph said in effect that the drillers hadreceived a 20-cent increase in wages because theywere not represented by the Union; that the Com-pany would like to give the employees a raise buttheUnion would not let this happen unless theCompany signed a contract. The statement went onto say that the Respondent did not intend to sign acontract. The document further suggested that itlooked as if the only way the employees wouldreceive the increase would be to get rid of theUnion. There followed instructions on how to getrid of the Union directing the employees to draw upa petition for a new union election; that the headingof the petition should be "We, the undersigned, donot want to be represented by the Union, Local826."The document was unheaded and unsigned andwas typewritten in a distinctive type of script which,at the hearing herein, was compared with scriptfrom a typewriter in the Respondent's office andfound to be similar. However, I cannot concludethat the document shown to Hamric by Kruse waswritten in the Respondent's office. This is sobecause the paper shown by Kruse to Hamric wasnot produced and there was no expert testimony toconnect the document with the typed sample in-troduced at the hearing.Suffice -it to say, however, as soon as Hamric hadfinished reading the paper handed to him by Kruse,drillerBob Melton, also an admitted supervisor,handed a petition to Hamric which the lattersigned. Hamric then passed on the petition to othermembers of the crew. After that, Kruse told Hamricthat someone had to take the petition to Vice Pre-sident Paul Shaffer and asked Hamric if the latterwould do it. Hamric then posted the petition on the6From the uncontroverted testimony of Howell which I credit 126DECISIONSOF NATIONALLABOR RELATIONS BOARDbulletin board for the other crews who worked ondifferent shifts. He posted it in accordance with in-structions given him by Kruse. Hamric left the peti-tion on the bulletin board of the rig for 2 or 3 days.He took it down on approximately July 10, took ithome with him, and the next morning turned it into Vice President Shaffer. An examination of thisparticular petition signed by the employees on rig10 convinces me after comparison with a sample oftheknown writing and printing of Supervisor-Driller Melton, that this petition was composed andprinted by Melton.When Hamric took the petition to Shaffer's of-fice, the latter looked it over and stated that therewere not as manynames ashe had hoped for.Shaffer added that he had a couple more petitionsthat had already come in from otherrigs.Shafferthen stated that he needed about85 or 86 namesbefore the Respondent could go ahead and file foran election.The following week Kruse brought the petitionback to Hamric and Hamric reposted it. This time asingle namewas added to the petition. At the timethatKruse gave the petition back to Hamric hestated to Hamric that some of themen might wantto sign it who did not signitat its earlierpostingand that Kruse wanted to give them anotherchance. The petition was then taken down for asecond time but there was no showing in the recordas to who took the petition down. However, asstated before, by the time it was taken down for thesecond time another signature had been added.The second posting of the petition followed a talkto the employees that was given by Frank Thomp-son at the top doghouse of rig 10 on July 13, a Sun-day. Present were Thompson, Melton, Hamric, andseveralothers,sixcrewmembers altogether.Thompson stated that he would like to have giventhe men a pay increase of 20 cents an hour but theUnion would not let him do so unless he signed thecontract and he did not want to sign a contract. Hesaid that he was going to go ahead and put the wageincrease into effect that date, July 13, in any event.Thompson then reminded the men that there was apetition being circulated calling for a union electionand he said if enough people sign the petition he,Thompson, would be glad to take it from there. Headded that some of the petitions had been turned inand if anyone wanted them brought back he wouldbe glad to have them brought back so that personswho missed the opportunity the first time aroundwould have a chance to sign up. Thompson furtherstated that the Union had outlived its usefulnessand he was not going to sign a contract with theUnion He explained that when he had first signed a'Allof the foregoing from the credited, virtually uncontrovertedtestimony of witnessesHamric andW A Stevenson Neither Melton norKrusetestifiedAlthough Thompson, in his testimony, deniedhaving madeany statements with regard to the petitionor withregardto the Union at histalkswith the men at the rigs, I find andconcludethat Hamnc's andStevenson's testimonyis reliableMoreover, although Toft also stated thathe accompanied Thompsonin the latter'svisit tothe various rigs, andcontract with the Union the union representativeshad told him that they would not be back to botherhim until they had some of his competitors undercontract.'In addition to the foregoing incident concerningHamric, driller Jerry Baskett, an admitted super-visor, testified without contradiction that he postedthe petition which was signed by employees of rig 6on July 6 and left it posted until July 10.At anothermeetingheld on July 8, 1969, at rig 2,Thompson told the gathered employees about thebenefits the employees enjoyed such as group in-surance, safety awards, driving pay, hospitalization,and so forth,statingthat he was proud of his opera-tionand that he "didn't need anydamnunion outthere runninghis business." Thompson then men-tioned that the only way the employees could getrid of the Union would be for at least half of themto sign a petitionto that effect. He also informedtheemployees that the reason they had notreceived a pay raise, as had the drillers, wasbecausethe Union would not accept his offer of 20centshourly.After Thompson's talkthemeetingwas thrown open to discussion and employee Ver-non L. Trease asked Thompson if the employees ridthemselvesof the Union would they still have aguaranteedsalary. Thompson answered that he didnot intendtodo away with any benefits justbecausethere wasno unionand he didnot intendto cutsalaries.Thereafter, on about July 10, a petition appearedon thebulletinboard of rig 2. Employee Trease atthat time had a conversation with his driller, JamesWilliams, an admitted supervisor, who told Treasethat he ought to "go in there and sign the petition."Trease didnot signthe petition nor was there anyshowing in the record who posted the petition orwho took it down."Another incident occurredwhich involvedThompson and his talk with employees from rig 8,and several other rigs, which was held at the Odessayard office on about July 15. Present were about 28to 30 employees from the variousrigs just men-tioned.The employees were told to attend thismeeting by their various drillers. After Thompsonintroduced himself to the men, he stated that theUnion was not helping the men or Thompson andthat the Union was not paying the men anything;that the checks they received came from theRespondent. Thompson further said that he had puta petition up in the rigs for his employees to sign tohelp them get the "Union out of the Company."Additionally, Thompson stated that it was unfair tohim because he had to get at least 80 percent of hisemployees to sign the petition to get the Union outfurther testified that he did not hear Thompson make any such statements,he admitted that at some of the rigs and at some of the other places whereThompson gave talks to the men he, Toft,was otherwise busy and did nothear the entire conversations between Thompson and the employees Forthese reasons I credit the entire testimony of Hamric and Stevenson"All of the foregoing from the credited testimony of employee TreaseWilliams did not testify A.W. THOMPSON, INC.127whereas the Union had to have only 20 percent toget itself voted in. Thompson continued that he didnot like fence straddlers and wished the men wouldgo along with him, that if they could not see theirway clear to do so they could quit He added it didnot make any difference what organizations the em-ployees belonged to but that he just wanted them tohelp him get rid of the Union Then Thompsonwent on to discuss how the Company was foundedby his father and gave additional history of theRespondent He also told of all the benefits that theemployees were receiving. He stated that he wasgoing to try to continue the benefits and would tryto give more if it was at all possible.About the same time that Thompson gave thistalk a petition was posted at the doghouse of rig 8.Employee Hogan saw it around July 9 or 10. Atthat time Hogan's driller, Eddy Fitzgerald, toldHogan that the petition was up there and went onto explain to Hogan that it would be a help toThompson to get the Union out of the CompanyHogan did not know who put the petition up orwho took it down.'On July 8 or 9, employee Stevenson had a con-versation with Bob Melton, the driller on rig 10.This is the same rig on which employee Hamricworked. Melton told Stevenson "Steve, you mightought to sign that," referring to the petition.Stevenson stated that he could not afford to signthe petition and Melton said nothing further.Another similar incident occurred between em-ployee Gary E. Thompson at rig 2 and tool pusherCy White, an admitted supervisor. White told GaryThompson that they needed to get a petition up onthe bulletin board for any of those that wanted tosign it.10As noted above, the petitions were submitted toShaffer's officeAside from Hamric's testimony astowhat occurred when he took the petition toShaffer, the record is barren with regard to Shaf-fer's own reaction to the petitions. Toft, as hereto-fore noted, saw the petitions in Shaffer's office andcounted the signatures on the petitions which, asheretofore noted, amounted to approximately 125.Shaffer caused the petitions to be taken to BrooksHarman's office.Thereafter, a number of the employees from rig6, together with some of the employees from theRespondent's Odessa yard, went to Brooks Har-man'soffice, asked Harman for the petitions, andtook the petitions to the office of their selected at-torney who, later on, filed a petition with the Boardfor decertification of the Union. The record doesnot reveal how the employees knew the petitionswere in Brooks Harman's office.Asheretoforesetforth,UnionBusinessRepresentativeHowell had a conversation withRespondent Counsel Risher Thornton on July 7 inwhich the wage increase was discussed and a dateof July 29, 1969, was set for the next bargainingsession. Howell testified credibly and without con-travention that this was the last discussion Howellever had with any of the representatives of theRespondent. The reason for this is that the July 29meeting never took place. On July 25, 1969,Thompson addressed a letter to Howell whichstated as follows:This company has been furnished evidencewhich we believe definitely proves Local 826does not represent a majority of our em-ployees. Under these circumstances this com-pany advises you it no longer recognizes Local826 as bargaining agent for our employees.Please be advised that the negotiating sessionscheduled for Tuesday, July 29, 1969 is can-celled.Both Thompson and Toft testified as to thereasons this letter was written. Although they eachdenied that the petitions were the main reason forthe Respondent's professed belief that the Union nolonger represented a majority of the employees, inpoint of time the refusal to meet and negotiate onJuly 29 followed the filing of the petitions in VicePresident Shaffer's office and the admitted readingof the petitions by Administrative Assistant Toft.Accordingly, the Respondent cannot be found in-nocent of knowledge of the fact of the petitionsTherefore, I find and conclude that although theremay have been some doubt in the minds of Thomp-son and other company officials that the Union nolonger represented a majority of the Respondent'semployees,and this belief may have beenstrengthened by the weak showing at the July 3strike-vote meeting, it is nevertheless apparent thatthe petitions were the basis for Respondent writingthe letter of July 25 notifying the Union that theRespondent no longer recognized it as the bargain-ing representative of the Respondent's employees.C. Analysis and Concluding FindingsOverriding all of the subsidiaryissues, the domi-nant issue presented is whether the Respondent, initsnegotiationswith the Union, performed theobligation to bargain as prescribed by Section 8(d)of the Act "to meet at reasonable times and conferFrom the credited testimony of former employeeHogan1have takeninto consideration the fact that Hogan was discharged sometime before thehearing herein and for that reason could have been biased However, frommy observation of Hogan and from the fact that his testimony confirmstestimony of other witnesses whom I have credited, l find and conclude thatHogan's testimony was credible In connection with the talks by Thompsonto the men at the various rigs I have taken into consideration the testimonyof Respondent'switnesses Johnson,Singleton,Armstrong, Blakeley andGreen It is possible that at some of the rigs Thompson did not mention theUnion petition nor his desires to get rid of the Union However, on the basisof all of the testimony that I have considered,Ifind and conclude that thetestimony of Hogan,and others who testified similarly to him, is the moreaccurate version of what took place at the particular rigs I have also takeninto consideration the testimonyof W ABlack,a witness called by theGeneral Counsel,who testified to the same meeting as did Hogan Histestimony is very similar to that of Hogan and I therefore credit it How-ever, Black testified he was not present during the entire meeting I findthat Black's testimony was not as complete as was Hogan'sTherefore thematters to which Hogan testified,while not completely substantiated byBlack, are accepted as the true version of what occurred10From the credited testimony of Gary Thompson White did not testify 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDingood faith with respect to wages, hours, andRespondent did offer to meet on July 8. Neverthe-other terms and conditions of employment...." Toless, 2 days later when Howell called to say that heresolve the question of whether this obligation waswould accept the July 8 date, Thornton explainedmet by the Respondent, it is necessary to analyzeto Howell that Thompson, the Respondent's pre-the pattern of Respondent's conduct to determinesident, was angry about what occurred at the July 1whether the Respondent came to the bargainingmeeting and Thornton could not promise whentable with the intention of arriving at an ultimateThompson would be available. Finally on July 20 aagreementwith the Union or whether the Respon-meeting was arranged for July 29, but this meetingdent's conduct negated suchintention.was never held. The Respondent refused to enterThe first aspect of Respondent's conduct thatinto any further bargaining because it expressed, inbears scrutiny is that involving the paucity of bar-a letter addressed to the Union, that it thought thatgaining meetings. Thus, over a period of approxi-the Union no longer represented a majority of themately 1 year there were only 10 such meetings,Respondent's employees.none of them called at the initiative of the Respon-Section 8(d) imposes a mutual obligation ondent's representatives. Indicating that the cause ofnegotiating parties "to meet at reasonabletimes."the rarity of the meetings cannot be laid at the feetMoreover, Section 204 of the Labor Managementof the Unionis, initially,the letter of August 20,Relations Act, in order "to preventor minimize in-1968, sent by Union Representative Parker to theterruptions in the free flow of commerce,"calls onRespondent in which Parker took the Respondentemployees and unions alike to "arrange promptly"to task for the fact that only a single meeting of 1for conferences and to endeavor "expeditiously" tohour's duration had taken place in the 2 previousbring about a resolution of disputes over contractmonths. The record does not explain why onlyterms in which they may be engaged. The duty tothree meetings took place thereafter from Augustdo so is part of the obligation to bargain."20 to December 10, 1968, but the record is repleteThe record in the instant case, as just described,with instances thereafter as to the reasons that ap-supports the conclusion that the Respondent failedpointments for meetings were not kept by theto display the degree of dilligence that proper per-Respondent and why postponement after postpone-formance of its bargaining obligations required.ment occurred. Thus, the meeting set for January 8,This is so whether or not delays were inspired by a1969, was postponed because of Attorney Thorn-deliberate scheme to engage in dilatory tactics.ton's absence and a meeting was not held untilAlthough the Respondent attorney's situation inFebruary 12, 1969, for the reason that Thorntonhaving other business to take care of besides that ofwas not available. Nor is there any evidence in thetheRespondentmay be sympathized with,record that anyone else was appointed by thenevertheless, it was the duty of the Respondent toRespondent to take Thornton's place in hissee to it that if Thornton was not available a sub-absence.stitute should be appointed so that the bargainingAgain, at the end of the February 12 meeting themeetings need not be postponed on so many occa-parties set March 5 as the next meeting date. How-sions. Thus, the Board has held, referring to Sectionever, this meeting was canceled by the Federal8(d) obligation:Mediation Service due to the inability of theirThe manner of the performance of this obliga-representative to attend. The parties then firmlytion by the negotiator is relevant in determin-agreed on March 13, 1969. However, this meetingingwhether there has been a good-faithwas also canceled because the Respondent's attor-discharge of this positive legal duty imposed byney, Thornton, was again unavailable. Finally astatute. If a given negotiator becomes in-meeting was held on March 18.disposed or is otherwise unable to dischargeAfter the March 18 meeting, a meeting was setthis responsibility because of other commit-for April 8 and this meeting was held. However, atments, it is the duty of the party, involved tothe end of the April 8 meeting no date could be ar-designate a negotiator who can fully dischargeranged and thereafter Howell, the union businessthis obligation. Passively waiting for the otheragent, called on Thornton and finally a meeting wasparty to make all requests for bargainingarranged for June 4, 1969. However, the June 4meetings, protracted delays in arranging formeetingwas not held because of Thornton'sthe meetings requested by the other party, andabsence from the city. The meeting was postponedfailure to advise as promised when anotherto June 10. However, in the morning of that day themeeting could be arranged, are variations ofmeeting was again canceled because Thornton wasnegative conduct which has been held by theagain unavailable Finally, a meeting was held onBoard and courts to impede the bargainingJune 17.process and otherwise frustrate negotiations soThereafter another meeting was held on July 1as to evidence a lack of regard for this aspectand at the end of this meeting no date was setof the bargaining obligation.12because the Respondent would not agree to sign aTested by the foregoing standards, it is apparentcontract.However, at the end of that meetingthat the Respondent failed to meet its Section 8(d)11"M" System, Inc, 129 NLRB 527, 54812Exchange Parts Company,139 NLRB 710, 714 A.W. THOMPSON, INC.obligationtomeet at reasonable times. Ac-cordingly,Ifind that by reason thereof the Respon-dent failed to bargain in good faith in violation ofSection 8(a)(5) and(1) of the Act That this viola=tion of the Act had an effect on the employees andtheir relation to the Union is discussed below.The next aspect of Respondent's conduct to beconsidered is the Respondent's attitude at the bar-gaining table with regard to the wage and bumpingprovisions of the Union's proposal and the Respon-dent'scounterproposal. Initially,theRespondentrefused,through President Thompson,to even con-sider,because it was beyond Respondent'smeans,the 50-cent-per-hour wage rate increase of theUnion'soriginal proposal.There was in this ob-stinacy,standing alone,nothing unlawful or neces-sarily indicating an intention not to arrive at anagreement with the Union. At most it could be clas-sified as hard bargaining since the Act does not im-pose upon any party the obligation to concede butonly to"confer in good faith"with an open mind.In addition to wages,there was the additionalitem of the bumping procedure provisions of theUnion'sproposal.AttorneyThornton testified,without contradiction,that either he or Thompsonhad opposed the bumping procedures incorporatedin the expired bargaining agreement during themeeting held with Union Business RepresentativeParker at the September 10, 1968,bargaining ses-sion.Thereafter,the Union'sproposal in the formof a complete agreement which contained the exactbumping procedure provisions was submitted byBusiness Agent Howell for the Union at the March18, 1969,bargaining meeting. This proposal alsocontained the Union's request for a 50-cent overallwage increase.At the next meeting,held March 18,theRespondent submitted its written counter-proposal which rejected in whole the wage increasebut accepted the bumping procedures in that itcontained only suggestions for some grammaticalchanges in that portion of the Union'sproposal.Thus, it is obvious, that any opposition which theRespondent might have earlier shown to the bump-ing procedures was withdrawn.Ihave heretoforefound that nothing further was said at the March 18meeting regarding bumpingNeither was anything said about bumping at theApril 8 meeting which followed.However,at thismeeting the Union lowered its sights to a 20-centwage increase but again the Respondent pleaded in-ability to pay because many of its rigs were down.At the June 17 meeting,the parties were againsilent as to bumping and the 20-cent increase wasdiscussed once more, this time Thompson stated hewould have to take it back to his officers.Then, onJune 20, by phone, Thornton informed Howell thatRespondent desired to put the 20-cent wage in-crease into effect and Howell countered to the ef-fect that he wanted an early negotiation date sothat the wage increase could beincorporated into anew contract.To this Thornton replied that he wasafraid Howell was going to say that.129Finally at the July 1, 1969,meeting which fol-lowed the June 20 phone conversation,the partiesagreed on virtually every point in dispute includingwages, with the Union making most of the conces-sions.But when Howell asked if the Respondentwould sign a contract then and there Thompsoncountered with a proposal to put the wage increaseinto effect without a signed agreement and added astatement to the effect that he wanted to look overthe bumping procedures and had to take the bump-ing procedures back to his people for discussionHowell then became angry,refused Thompson'srequest,and the meeting broke up with no agree-ment and no contract.Thereafter,on July 13,without consultation withthe Union or a written contract the Respondent putthe 20-cent across-the-board wage increase into ef-fectThe General Counsel contends that the Respon-dent's proposal to put the wage increase into effectwhen it would not, as yet, enter into a completewritten agreement,and Respondent's last momentdemand to reconsider the bumping procedureswere maneuvers to keep from signing an agreementand an indication that Respondent never intendedto enter into a collective-bargaining agreement withthe Union.Iagree.When the Respondent submitted its counter-proposal on March 18 no mention was made of anydoubtsordisagreementwiththebumpingprocedures except for some suggested grammaticalchanges. Certainly,this indicated agreement withthebumping procedures proposal.Thus theThompson demand at the July 1 meeting to reviewthe bumping procedures after all other items hadbeen agreed upon,and after Respondent had earli-er indicated its consent to the bumping procedures,constituted a maneuver on the part of the Respon-dent to avoid entering into an agreement with theUnion.This conclusion is strengthened by otherconsiderations.First there is the request of Respondent to placethe wage rate increases into effect before a wholeagreement was reached and a contract signed. Thiswas followed by the unilateral effectuation of wageincreases on July 13 accompanied by speeches byPresident Thompson to the effect that the Respon-dent wanted to give the employees a wage raise butthe Union did not want this to be done without acontract,and that Thompson did not intend toenter into a contract with the Union.The foregoing,Ifind,constitutes ample evidencethat Respondent did not ever intend to enter intoagreement with the Union and thereby the Respon-dent failed to bargain in good faith in violation ofSection 8(a)(5) and (1) of the Act.Icome now to the talks given by Thompson inthe middle of July to the employees at the variousrigs and at Thompson'sOdessa yard.Ihave hereto-fore found that at least at some of these speeches,Thompson stated that he did not intend to enterinto an agreement with the Union It requires no 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDcitations to substantiate a finding that these state-mentsby Thompson were violative of Section8(a)(1) of the Act in that they discouraged the em-ployees from supporting the Union and generallydiscouraged the employees from engaging in con-certed and union activity in violation of their Sec-tion 7 rights.Next to be considered is the question of the peti-tionsby the employees to the effect that they nolonger desired to be represented by the Union. Asset forth above, at at least two of the Respondent'srigs, supervisors were directly responsible for theposting of the petitions in the doghouses. Thatthese were not the isolated acts of over zealous su-pervisors is demonstrated by the talks given byThompson to the men at the various rigs at approxi-mately the same time. Thus, at rig 10, not only wasthe petition urged and posted by the driller and toolpusher on that rig, but in Thompson's talk to theemployees of that rig he stated, among other things,that there was a petition being circulated calling fora union election and said that if enough peoplesigned the petition he, Thompson, would be glad totake it from there. Thompson added that some ofthe petitions had been turned in and that if anyonewanted them brought back he would be glad tohave them brought back so that the persons whomissed the opportunity to sign the first time aroundwould have a chance to sign up. He further statedthat the Union had outlived its usefulness and thathe was not going to sign a contract with the Union.Again, at rig 2, on July 8, Thompson told thegathered employees that he didn't need any "damnUnion out thererunning his business." Thompsonthen mentioned that the only way the employeescould get rid of the Union would be for at least halfthe men to sign a petition to that effect. He also in-formed the employees that the reason they had notreceived a pay raise was because the Union wouldnot accept his offer of 20 cents per hour.Thereafter, a petition did appear at rig 2.Still another time at a meeting held on approxi-mately July 15 in the offices of the Respondentwith employees present from various rigs, Thomp-son said that he would put up a petition at the rigsfor his employees to sign to help them get the "Un-ion out of the Company." It is unnecessary torecite additional instances of similar speeches toemployees. It would be well to note, however, thatthe petitions found their way to the Respondentvice president's office and from there to Respon-dent counsel'soffice.By reason of all of the foregoing I find and con-clude that the Respondent through Thompson andthrough its own supervisors solicited its employeesto sign petitions repudiating the Union. Such activi-ty on the part of an employer has been held manytimes by the Board to constitute violations of Sec-tion 8(a)( I) of the Act. I so find in the instantcase.13The final issue to be determined is whether theRespondent violated its duty to bargain by refusingto negotiate with the Union on and after July 25,1969, on the ground it believed that the Union nolonger represented a majority of the Respondent'semployees. In contending that Respondent violatedits duty to bargain, the General Counsel asserts thatthe Respondent's alleged belief was not groundedon good faith and in any event, assuming that theUnion did in fact lose its majority status, the losswas due to the Respondent's prior unfair laborpractices and, therefore, is no defense to theRespondent's refusal to bargainIt is established that at the time of the expirationof the old contract between the Respondent andthe Union the Union represented a majority of theemployees since Respondent conducted a poll andthe results showed a union majority. However, dur-ing July 1969 the employees' petitions, to the effectthat they no longer desired the Union to representthem, contained 125 signatures out of a possible154. On the surface therefore, the Union had lostitsmajority. But the cause of the loss of that majori-ty must be examined.Inote first the protracted negotiations lastingover a year during which only about10 meetingswere held, due in great measure to the Respon-dent's dilatory approach to the bargaining which Ihave heretofore found to have violated the Respon-dent's statutory obligation. I deduce from this thatthis long period of bargaining, from which therewas little or no benefit which could inure to the em-ployees, must have had a discouraging effect on theemployees and their relation to the Union. Finally,after the July 1 meeting, the Respondent set out ona course of conduct which, I find, was calculated todiscourage adherence to the union cause. As setforth above, Thompson engaged in talks to the em-ployees in which he placed the onus for their notreceiving wage increases on the Union; in which hestated he would not sign a contract with the Union;and in which he then attempted, and evidently suc-ceeded in many cases, to persuade the employeesto sign the petitions expressing their desire to ridthemselves of the Union. In addition, certain super-visors actually participated in posting the petitionsand in urging employees to sign.While it is entirely possible that enough of theemployees might have withdrawn from the Unionvoluntarily had the Respondent not engaged in un-fair labor practices to have destroyed the Unionmajority, the Respondent's conduct renders it im-possible to determine how many employees wouldhave so withdrawn. It therefore must be concludedthat the defections of the Respondent's employeesfrom the Union were attributable, at least in large" Winfield MfgCo,Inc , 173 NLRB733, secIII,B,William L BonnellCompany,Inc, 170 NLRB No 14, sec 1, B, paragraphs(c) and (d) andsec 1, B,2,Hurd Corporation,143 NLRB 306, 318, and cases cited therein A.W THOMPSON, INC131and undeterminable part,to the Respondent's un-fair labor practices. Under these circumstances, theunion majority before the unfair labor practices willbe presumed to have continued as a matter of law.Thus the loss of majority caused in whole or in partby the Respondent's unfair labor practices does notjustify its refusal to bargain and, under the circum-stances, the Respondent cannot be said to have en-tertained a good-faith doubt as to the Union'smajoritystatus.14To hold otherwise would result inpermitting Respondent to profit from its own un-lawful refusal to bargain.15Therefore, by reason of all of the foregoing, Ifind and conclude that since August 2, 1966, thedate of the Union's certification, and continuing toall of the dates pertinent herein the Union has beenand is the bargaining representative for the pur-poses of collective bargaining of all employees ofthe Respondent in the unit described as follows:All of the employees of the Respondent workingout of the Respondent's Odessa, Texas, facility, in-cluding employees working on rigs in the followingcounties:Yoakum, Terry, Gaines, Dawson, An-drews, Loving, Winkler, Ector, Midland, Glasscock,Reeves,Ward, Crane, Upton, Reagan, Pecos,Crockett, Terrell, and Martin (all in Texas) andLea County, New Mexico, and including truckdrivers and maintenance employees working at theRespondent's Odessa, Texas, facility, but excludingoffice clerical employees, drillers, shop foremen,truck foremen, guards and supervisors as defined inthe Act, as amended.Ifurther find and conclude that on the basis ofthe record as a whole that in refusing to meet andbargain after July 5, 1969, the Respondent hasrefused to bargain in good faith with the Union asthe bargaining representative of its employees inviolation of Section 8(a)(5) of the Act as alleged inthe complaint herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, it will be recom-mended that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.It having been found that the Respondent has in-terfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 ofthe Act, it will therefore be recommended that theRespondent cease and desist therefrom.It has been found that Respondent has refused ingood faith to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit described herein. It will thereforebe recommended that the Respondent bargain col-lectively, upon request, with the Union as the ex-clusive representative of the employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the above findings of fact, andupon the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.A. W. Thompson, Inc., is an employer withinthe meaning of Section 2(2) of the Act, and is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 826,InternationalUnion of OperatingEngineers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By sponsoring and urging its employees tosign petitions stating that its employees no longerdesire to be represented by the Union and by advis-ing its employees that it was not going to sign a col-lective-bargainingagreementwiththeUnion,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed by Section 7 of the Act and in violationof Section 8(a)(1) of the Act.4.All employees of the Respondent working outof the Respondent's Odessa, Texas, facility, includ-ing employees working on rigs in the followingcounties:Yoakum, Terry, Gaines, Dawson, An-drews, Loving, Winkler, Ector, Midland, Glasscock,Reeves,Ward, Crane, Upton, Reagan, Pecos,Crockett, Terrell, and Martin (all in Texas) andLea County, New Mexico, and including truckdrivers and maintenance employees working at theRespondent's Odessa, Texas, facility, but excludingoffice clerical employees, drillers, shop foremen,truck foremen, guards and supervisors as defined inthe Act, as amended, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.On August 16, 1966,and at all timesthereafter, the Union was, and now is, the represen-tative of a majority of the Respondent's employeesin the appropriate unit described above for the pur-poses of collective bargaining within the meaning ofSection 9(a) of the Act." MovieStar,Inc ,145NLRB319, 340-341, affd in pertinent part 361F2d346(CA 5)" Franks Bros Company vNLRB ,321 U S 702 132DECISIONS OF NATIONAL6.By refusing, on February 1, 1969, and con-tinuing to date, to bargain collectively with theUnion as the exclusive representative of all its em-ployees in the above-described appropriate unit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is ordered thatthe Respondent, A. W. Thompson, Inc., its part-ners, agents, successors,and assigns, shall:1.Cease and desist from:(a)Urging andassistingemployees to draft andsign petitions to the effect that the employees nolonger desire to be represented by the Union.(b)Advising employees that it will not sign acollective-bargaining agreement with the Union.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of rights guaranteed them by Section 7 of theAct.(d) Refusing to bargain collectively with Local826, International Union of Operating Engineers,AFL-CIO, as the exclusive representative of theRespondent's employees in the unit describedbelow, concerning rates of pay, wages, hours of em-ployment, and other conditions of employment:All the employees of the Respondent workingout of the Respondent's Odessa, Texas, facility,including employees working on rigs in the fol-lowingcounties:Yoakum, Terry, Gaines,Dawson, Andrews, Loving, Winkler, Ector,Midland, Glasscock, Reeves, Ward, Crane, Up-ton,Reagan, Pecos, Crockett, Terrell, andMartin (all in Texas) and Lea County, NewMexico, and including truck drivers and main-tenance employees working at the Respon-dent's Odessa, Texas, facility, but excluding of-fice clerical employees, drillers, shop foremen,truck foremen, guards and supervisors asdefined in the Act, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named Union, as the exclusive representativeof its employees in the above-described unit, con-cerning rates of pay, wages, hours of employment,and other terms and conditions of employment and,ifan understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its Odessa, Texas, facility, and at allthe rigs operated by the Respondent, copies of theattached notice marked "Appendix."ts Copies ofsaid notice, on forms provided by the RegionalLABOR RELATIONS BOARDDirector for Region 16, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. 1716 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 16, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT urge and assist employees todraft or sign petitions to the effect that the em-ployees no longer desire to be represented bythe Union.WE WILL NOT tell our employees that we willnot sign a collective-bargaining agreement withLocal 826, International Union of OperatingEngineers, AFL-CIO.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of rights guaranteedthem by Section 7 of the Act.WE WILL NOT refuse to recognize and bar-gain collectively with Local 826, InternationalUnion of Operating Engineers, AFL-CIO, asthe exclusive representative of our employeesin the unit described below, concerning ratesof pay, wages, hours of employment, and otherconditions of employment:All employees working out of our Odessa,Texas, facility, including employees work-ingon rigs in the following counties:Yoakum, Terry, Gaines, Dawson, An- A.W. THOMPSON, INC.drews, Loving, Winklcer, Ector,Midland,Glasscock,Reeves,Ward, Crane, Upton,Reagan,Pecos,Crockett,Terrell,andMartin(all in Texas) and Lea County,DatedByNew Mexico, and including truck driversand maintenance employees working atthe Respondent's Odessa, Texas, facility,but excluding office clerical employees,drillers,shop foremen, truck foremen,guards and supervisors as defined in theAct.WE WILL bargain collectively upon requestwith the above-named Union, as the exclusiverepresentative of our employees in the above-described unit concerning rates of pay, wages,hours of employment, and all other conditionsof employment and, if an understanding isreached, we will embody such understanding ina signed agreement.A. W. THOMPSON, INC.(Employer)(Representative) (Title)133This isan official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 8A24 Federal Office Building, 819Taylor Street, Fort Worth, Texas 76102, Telephone817-334-2921.427-835 0 - 74 - 10